Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8 & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Yamaguchi US2014/0108832.

	Per claim 1 Yamaguchi teaches an information processing apparatus (10, see fig.1-4) comprising: a first chassis (11) having a first surface with at least an air intake port therein (see fig.4; [0034]); a second chassis (12) which is rotatably connected to the first chassis (see fig.1 & 4) and has a second surface (see fig.1 & 4, “back surface of 12”) that is configured to overlap the first surface of the first chassis by rotation (see fig.1 & 4); a heat dissipation unit (22, 23, 30 & 31; [0034]) having a fan (22) for replacing air in the first chassis with outside air through at least the air intake port ([0034]); a state detection unit (31B & 41) that detects whether an operating state is a first state in which the first surface and the second surface overlap ([0038]-[0041], “first state is a tablet state”); and a control unit (101, 102, 105 & 108; [0043]-[0044]) which changes control of the fan according to whether the operating state is the first state ([0049]-[0055]).
	Per claim 8 Yamaguchi teaches the information processing apparatus according to claim 1, wherein a plurality of operators  (13 & 14) that accept user operations are arranged on an opposite surface of the first surface (see fig.2) of the first chassis, and a display unit (17) is provided on an opposite surface of the second surface of the second chassis (see fig.2).
	Per claim 9 Yamaguchi teaches a control method in an information processing apparatus that includes a first chassis (11) having a first surface with at least an air intake port therein ([0034], “bottom surface”); a second chassis (12) which is rotatably connected to the first chassis (see fig.1 & 4) and has a second surface (see fig.1 & 4, “back surface of 12”) that is configured to overlap the first surface of the first chassis by rotation (see fig.1 & 4); and a heat dissipation unit (22, 23, 30 & 31; [0034]) having a fan (22) for replacing air in the first chassis with outside air through at least the air intake port ([0034]), the control method comprising: a step in which a state detection unit (31B & 41) detects whether an operating state is a first state ([0038]-[0041], “first state is a tablet state”) in which the first surface and the second surface overlap (see fig.1 & 4); and a step in which a control unit (101, 102, 105 & 108; [0043]-[0044]) changes control of the fan according to whether the operating state is the first state ([0049]-[0055]).

Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Yamaguchi US2014/0108832 in view of North et al. US2020/0050247.
	
	Per claim 2 Yamaguchi teaches the information processing apparatus according to claim 1, 
	Yamaguchi does not explicitly teach wherein the control unit performs control such that a rotation speed of the fan becomes higher in the first state than in a second state.
	North et al. however discloses wherein the control unit performs control such that a rotation speed of the fan becomes higher in the first state than in a second state ( [0020], [0022] & [0024]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a control unit perform control that causes the fan rotation speed to be higher in a first state (i.e. tablet state) that in a second state (i.e. clamshell or opened computer state) as taught by North et al. in the information processing apparatus of Yamaguchi, because it ensures that a burst of thermal rejection is generated by increasing the fan speed to ensure that surfaces of the information processing apparatus are cool enough to be used in the tablet mode, thus ensuring a convenient operation and handling of the tablet by a user using his/her hands. 
	Per claim 3 Yamaguchi in view of North et al. teaches the information processing apparatus according to claim 2, wherein the control unit refers to setting information that associates a temperature with a rotation speed of the fan to control the rotation speed of the fan on the basis of a detection result of a sensor that detects a temperature in the first chassis, and in the setting information, a first setting information that is referred to in the first state is set such that the rotation speed of the fan at a given temperature is higher than that of second setting information that is referred to in the second state ([0023], [0024], [0026]).
	Per claim 4 Yamaguchi teaches the information processing apparatus according to claim 3, wherein an amount, by which a sound volume generated in the first state is smaller than in the second state where the rotation speed of the fan is the same ([0024]-[0027], “in tablet mode noise is low”), 
	Yamaguchi does not explicitly teach the rotation speed of the fan is the same, is converted to an increase in rotation speed, and the first setting information is set such that the rotation speed of the fan at the given temperature is higher than that of the second setting information.
	North et al. however discloses the rotation speed of the fan is the same, is converted to an increase in rotation speed, and the first setting information is set such that the rotation speed of the fan at the given temperature is higher than that of the second setting information ([0023], [0024], [0026]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a control unit perform control that causes the fan rotation speed to be higher in a first state (i.e. tablet state) that in a second state (i.e. clamshell or opened computer state) as taught by North et al. in the information processing apparatus of Yamaguchi, because it ensures that a burst of thermal rejection is generated by increasing the fan speed to ensure that surfaces of the information processing apparatus are cool enough to be used in the tablet mode, thus ensuring a convenient operation and handling of the tablet by a user using his/her hands. 
	Per claim 5 Yamaguchi in view of North et al. teaches the information processing apparatus according to claim 3, wherein each of the first setting information and the second setting information is further associated with a plurality of types of setting modes related to performance of a processor ([0017]-[0018], [0023], [0024], [0026]).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Yamaguchi US2014/0108832 in view of Fox US7327559.

	Per claim 6 Yamaguchi teaches the information processing apparatus according to claim 1, wherein a plurality of operators (13 & 14) that accept user operations are arranged on a surface (see fig.1-4), 
	Yamaguchi does not explicitly teach a plurality of operators that accept user operations are arranged on the first surface and the air intake port is at least positioned at a part of a periphery of each of the plurality of operators.
	Fox however discloses a plurality of operators  (16, see fig.1 & 6) that accept user operations are arranged on a first surface (see fig.1 & 6, “bottom surface of 16 & 13a,b,c”) and the air intake port is at least positioned at a part of a periphery of each of the plurality of operators (see fig.1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a plurality of operators that accept user operations be arranged on a first surface and have an air intake port be at least positioned at a part of a periphery of each of the plurality of operators as taught by Fox in the information processing apparatus of Yamaguchi, because it enables cooling of a user’s hands when the user is operating the information processing apparatus, thus ensuring efficient and convenient operation of the information handling apparatus. 
	Per claim 7 Yamaguchi in view of Fox teaches the information processing apparatus according to claim 6, wherein the state detection unit detects whether the operating state is a third state (see fig.10) in which an opposite surface of the first surface and an opposite surface of the second surface overlap by rotation of the first chassis and the second chassis, and further detects a placement state of the information processing apparatus, and the control unit controls the rotation speed of the fan on the basis of whether the operating state is the third state and the placement state of the information processing apparatus (see fig.10; [0085]-[0091]).
	
Email Communication

3.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tomioka US20040042173 discloses An electronic apparatus includes a main unit having a heat receiving portion which receives heat from a heat generating component, and a display unit supported by the main unit. The display unit accommodates a heat radiating portion. The heat radiating portion is connected to the heat receiving portion via a circulating path. The circulating path allows a liquid coolant to circulate between the heat receiving portion and the heat radiating portion to transfer the heat from the heat generating component to the heat radiating portion. A control device increases the amount of heat transferred from the heat receiving portion to the heat radiating portion when the display unit is moved to a closed position.
	Makley et al. US9624937 discloses  a safety arrangement that transitions a moving component, for example a cooling fan housed within a chassis of an electronic device, between a first operating mode or condition and a second operating mode or condition. The first operating mode is a normal operating mode, allowing the component (fan) to operate (rotate) at full speed. The second operating mode is a safety or service mode, allowing the component (fan) to operate (rotate) at a reduced speed such that it is compliant with applicable safety regulations.
	Chen et al. US2012/0033427 discloses A keyboard includes a housing, which includes a front surface, a rear surface, and a top surface. The top surface has a key zone. A number of keys formed on the key zone. An air inlet is defined in the rear surface. A number of air outlets are defined in the key zone. A fan is received in the housing adjacent to the air inlet. The fan is configured for forcing air to flow into the housing through the air inlet. A heating element is positioned in the housing and configured to heat up the air in the housing. A switch is configured to switch on or off the heating element.
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835